Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
2.        The following is an examiner’s statement of reasons for allowance:
An interview was conducted on September 8, 2021 between Examiner and Applicant’s Attorney, Bennet A. Ingvoldstad (although Examiner’s summary was not formally processed by the Office until September 13, 2021).  On September 10, 2021 Applicant’s amendment was filed, and the amendment took into consideration many of the topics discussed in the interview.   After careful search and consideration, Examiner determined that the claims contain novel subject matter which was not found in the prior art.  In particular, independent Claims 1, 8, and 22 all contain the following similarly recited novel subject matter:
in response to the determining that the end user device is in the desired   state, providing, by the remote device, a response to the received command without transmission of the received command to the end user device, the response including an indication that the end user device is in the desired state.
The extensive amendment was also sufficient to overcome the means-plus-function interpretation under 35 U.S.C. § 112(f) and the associated rejections under 35 U.S.C. § 112(b). 
Therefore, Claims 1-12 and 21-28 have been allowed.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLLIS A BOOK whose telephone number is (571)272-0698.  The examiner can normally be reached on M-F 10:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHYLLIS A BOOK/Primary Examiner, Art Unit 2454